SteveNS, J.,
delivered the opinion of the court.
The refusal to grant the defendant sufficient time in which to prepare a formal application asking thát *736the trial be had at a later day of the term was, under the facts and circumstances disclosed by this record, manifest error. The defendant and his witnesses had been released Monday afternoon or night under an agreement that the case would be dismissed or passed to the files on condition that the defendant should marry the prosecutrix. The defendant was a resident of Jones county and his home a considerable distance from the county site of Forrest county where court was being held. It is shown that a marriage license had been issued but not used. It is impossible to determine from this record whether the defendant declined to execute the agreement, or whether he had sufficient excuse why the agreement had not been executed by Wednesday morning, the time when he was peremptorily put to trial without counsel or witnesses. He made due request of the court for sufficient time to prepare written application that the ease be continued to a later' day of the term — not an absolute continuance for the term — and this the court declined to grant. He was (not permitted to state in writing his reasons for a continuance, but was put to trial without a single witness and before he had an opportunity to engage other counsel. In this condition of the record, counsel for the state cannot be heard to say there was no sufficient showing for a continuance. The record discloses that the defendant and his witnesses were released from further attendance upon the court until the marriage of the parties could be celebrated, and it seems to us that if this marriage, approved by the two families and the state’s attorneys, was to settle the entire controversy, then there ought not to be a “military” wedding; but there should have been granted a sufficient time in which the rites of matrimony could be celebrated deliberately, decently, _ and orderly. It may be that appellant was not dealing in good faith, but this we cannot anticipate. He stands as a prisoner at the bar and should not be con*737•demned without a fair and impartial hearing. We therefore do not think that the defendant was accorded that fair and impartial trial contemplated by the law •of the land. The fact that this was the last day the conrt intended to devote to the trial of criminal cases should not militate against the interest of the accused. It was not in fact the last day of the term. It. is unnecessary for ns to comment upon any other assignment.

Reversed and remanded.